DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-5, 12-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2019/0258515 A1), hereinafter Mitchell. 
As to claim 1, Mitchell discloses a computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising (Para. 32): 
determining whether contention in writing data to a log pipeline is at a prespecified level, the log pipeline used in writing the data from memory to storage (Fig. 1, Para. 51, a spike in log entry traffic, i.e. contention in writing data to a log pipeline, from a production server will only impact a single queue, i.e. log pipeline. Para. 42, “Other log processing pipelines use rate limiters and random access storage to protect against unexpected spikes in log entry traffic”. Para. 36, “When the log pipeline operates correctly, log entries arrive at the queue in the order of their creation and the delay between receipt and storage is negligible. Reviewing the depth of the queue is one way to determine whether the queue is adequate for storing the log entries and, if not, how far behind in processing the log entries are”, where determining whether the queue is adequate for storing the log entries indicate determining whether contention in writing data to a log pipeline is at a prespecified level. Para. 37, “The log entries may later be provided to a processing unit 130, a storage unit 140, and later made available to users via a display 150”. Thus, the log entries stored in the log queue such as the log pipeline are to be provided to the storage unit indicates that the log pipeline used in writing the data from memory to storage.  Para. 43, “use a routing system to shard log entries across queues. By introducing usable sampling into a logging pipeline, the failure of a queue is immediately apparent because of the complete absence of log entries from the servers associated with that queue”, where log entries are stored in the queue in a sorted order. Therefore, log queue represents here as the log pipeline.); and 

automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level (Para. 40, “Because log entries from individual production servers 101 are divided across multiple queues 120”, where log entries are divided across multiple queues indicates automatically performing a split operation to create a new log pipeline. Para. 37, “Existing log processing pipelines, such as the system 100 shown in FIG. 1, can use load balancers and multiple queues to resolve transient increases in log entry traffic. In this configuration, at least one production server 101 will send log entries to one or more load balancers 110. If there are multiple servers 1011, 1012, 1013, and 1014 as shown in FIG. 1, the multiple servers will send all log entries to a load balancer 110. The load balancer 110 in turn distributes log entries to queues 120-1 and 120-2 reducing the possibility that any one queue 120 will become overwhelmed by log traffic and forced to discard or drop one or more log entries”. Para. 51, a spike in log entry traffic, i.e. the contention in writing the data to the log pipeline is at the prespecified level, from a production server will only impact a single queue, i.e. log pipeline. Thus, when a spike occurs in log entry traffic, the load balancer divides the queue to create multiple queues in order to accumulate all log entries. As such, the log processing system automatically performs a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level.).



As to claim 12, Mitchell discloses a computer system for facilitating processing within a computing environment, the computer system comprising: a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method (Para. 32), said method comprising: 
determining whether contention in writing data to a log pipeline is at a prespecified level, the log pipeline used in writing the data from memory to storage (Fig. 1, Para. 51, a spike in log entry traffic, i.e. contention in writing data to a log pipeline, from a production server will only impact a single queue, i.e. log pipeline. Para. 42, “Other log processing pipelines use rate limiters and random access storage to protect against unexpected spikes in log entry traffic”. Para. 36, “When the log pipeline operates correctly, log entries arrive at the queue in the order of their creation and the delay between receipt and storage is negligible. Reviewing the depth of the queue is one way to determine whether the queue is adequate for storing the log entries and, if not, how far behind in processing the log entries are”, where determining whether the queue is adequate for storing the log entries indicate determining whether contention in writing data to a log pipeline is at a prespecified level. Para. 37, “The log entries may later be provided to a processing unit 130, a storage unit 140, and later made available to users via a display 150”. Thus, the log entries stored in the log queue such as the log pipeline are to be provided to the storage unit indicates that the log pipeline used in writing the data from memory to storage.  Para. 43, “use a routing system to shard log entries across queues. By introducing usable sampling into a logging pipeline, the failure of a queue is immediately apparent because of the complete absence of log entries from the servers associated with that queue”, where log entries are stored in the queue in a sorted order. Therefore, log queue represents here as the log pipeline.); and 
automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level (Para. 40, “Because log entries from individual production servers 101 are divided across multiple queues 120”, where log entries are divided across multiple queues indicates automatically performing a split operation to create a new log pipeline. Para. 37, “Existing log processing pipelines, such as the system 100 shown in FIG. 1, can use load balancers and multiple queues to resolve transient increases in log entry traffic. In this configuration, at least one production server 101 will send log entries to one or more load balancers 110. If there are multiple servers 1011, 1012, 1013, and 1014 as shown in FIG. 1, the multiple servers will send all log entries to a load balancer 110. The load balancer 110 in turn distributes log entries to queues 120-1 and 120-2 reducing the possibility that any one queue 120 will become overwhelmed by log traffic and forced to discard or drop one or more log entries”. Para. 51, a spike in log entry traffic, i.e. the contention in writing the data to the log pipeline is at the prespecified level, from a production server will only impact a single queue, i.e. log pipeline. Thus, when a spike occurs in log entry traffic, the load balancer divides the queue to create multiple queues in order to accumulate all log entries. As such, the log processing system automatically performs a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level.).
As to claim 18, Mitchell discloses a computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising (Para. 32): 
determining whether contention in writing data to a log pipeline is at a prespecified level, the log pipeline used in writing the data from memory to storage (Fig. 1, Para. 51, a spike in log entry traffic, i.e. contention in writing data to a log pipeline, from a production server will only impact a single queue, i.e. log pipeline. Para. 42, “Other log processing pipelines use rate limiters and random access storage to protect against unexpected spikes in log entry traffic”. Para. 36, “When the log pipeline operates correctly, log entries arrive at the queue in the order of their creation and the delay between receipt and storage is negligible. Reviewing the depth of the queue is one way to determine whether the queue is adequate for storing the log entries and, if not, how far behind in processing the log entries are”, where determining whether the queue is adequate for storing the log entries indicate determining whether contention in writing data to a log pipeline is at a prespecified level. Para. 37, “The log entries may later be provided to a processing unit 130, a storage unit 140, and later made available to users via a display 150”. Thus, the log entries stored in the log queue such as the log pipeline are to be provided to the storage unit indicates that the log pipeline used in writing the data from memory to storage.  Para. 43, “use a routing system to shard log entries across queues. By introducing usable sampling into a logging pipeline, the failure of a queue is immediately apparent because of the complete absence of log entries from the servers associated with that queue”, where log entries are stored in the queue in a sorted order. Therefore, log queue represents here as the log pipeline.); and 
automatically performing a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level (Para. 40, “Because log entries from individual production servers 101 are divided across multiple queues 120”, where log entries are divided across multiple queues indicates automatically performing a split operation to create a new log pipeline. Para. 37, “Existing log processing pipelines, such as the system 100 shown in FIG. 1, can use load balancers and multiple queues to resolve transient increases in log entry traffic. In this configuration, at least one production server 101 will send log entries to one or more load balancers 110. If there are multiple servers 1011, 1012, 1013, and 1014 as shown in FIG. 1, the multiple servers will send all log entries to a load balancer 110. The load balancer 110 in turn distributes log entries to queues 120-1 and 120-2 reducing the possibility that any one queue 120 will become overwhelmed by log traffic and forced to discard or drop one or more log entries”. Para. 51, a spike in log entry traffic, i.e. the contention in writing the data to the log pipeline is at the prespecified level, from a production server will only impact a single queue, i.e. log pipeline. Thus, when a spike occurs in log entry traffic, the load balancer divides the queue to create multiple queues in order to accumulate all log entries. As such, the log processing system automatically performs a split operation to create a new log pipeline, based on determining that the contention in writing the data to the log pipeline is at the prespecified level.).

As to claims 2, 13, and 19, the claims are rejected for the same reasons as claims 1, 12, and 18 above. In addition, Mitchell discloses wherein the method further comprises routing incoming data to a selected log pipeline based on a route map (Para. 44, “FIG. 2 illustrates a hash-based routing system 200 for storing and retrieving log-based information. In an embodiment of the invention, at least one production server 201 generates a log entry and computes an identifier for a logging server (e.g., an IP address or shard identifier) using a property associated with the production server 201. In some embodiments of the invention, the log entry is transmitted to a queue 220 associated with the identified logging server. If there are multiple production servers, 2011, 2012, 2013, and 2014 as shown in FIG. 2, each production server will likely have one or more unique properties (e.g., MAC addresses, IP address, virtual server ID number, etc.) that will lead to the computation of an identifier for a logging server that will differ from the identifiers computed by one or more of its peer production servers 201”, where one or more unique properties of the server represents route map such as the server ID.), the route map including an indication of which log pipeline of a plurality of log pipelines is to receive the incoming data, the plurality of log pipelines including at least the log pipeline and the new log pipeline (Para. 52, shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues, i.e. log pipeline, or logging servers existing production servers send log entries to. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Thus, the route map including an indication of which log pipeline of a plurality of log pipelines is to receive the incoming data.). 

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Mitchell discloses wherein the routing indicated by the route map is determined using modulo arithmetic of a selected identifier, a modulo number used in the modulo arithmetic being based on a number of log pipelines in the plurality of log pipelines (Para. 52, “shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues or logging servers existing production servers send log entries to. In embodiments of the invention, the algorithm can be updated to account for new queues and new logging servers by, e.g., changing the modulo value used in the computation of the shard identifier. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Likewise, the algorithm used to transmit log entries can be updated to remove queues or logging servers as needed by, e.g., changing the modulo value used in the computation of the shard identifier.”. Para. 58, an identifier computer 403 will calculate a unique identifier for a production server 401 modulo the number of queues, i.e. a number of log pipelines in the plurality of log pipelines, or logging servers 405. Thus, the routing indicated by the route map is determined using modulo arithmetic of a selected identifier, a modulo number used in the modulo arithmetic being based on a number of log pipelines in the plurality of log pipelines.).

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Mitchell discloses wherein the selected identifier is an identifier of a unit recovery, the unit recovery including one or more operations generating the incoming data (Para. 52, “shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues or logging servers existing production servers send log entries to. In embodiments of the invention, the algorithm can be updated to account for new queues and new logging servers by, e.g., changing the modulo value used in the computation of the shard identifier. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Likewise, the algorithm used to transmit log entries can be updated to remove queues or logging servers as needed by, e.g., changing the modulo value used in the computation of the shard identifier.”. Thus, the selected identifier is an identifier of a unit recovery, the unit recovery including one or more operations generating the incoming data.).
As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, Mitchell discloses wherein the method further comprises creating the route map based on creating the new log pipeline (Para. 52, “shard identifiers are computed on the production server when the production server is initialized. Adding or removing production servers does not require changing the number of queues or the sharding algorithm. Since shard identifiers are static, the algorithm can be changed in different embodiments of the invention without changing which queues or logging servers existing production servers send log entries to. In embodiments of the invention, the algorithm can be updated to account for new queues and new logging servers by, e.g., changing the modulo value used in the computation of the shard identifier. Additionally, in embodiments of the invention, newly initialized production servers can send log entries to those new queues and logging servers without interrupting the transmission of the already created log entries. Likewise, the algorithm used to transmit log entries can be updated to remove queues or logging servers as needed by, e.g., changing the modulo value used in the computation of the shard identifier.”. Thus, the route map is being created based on creating the new log pipeline.).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-7, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied above, in view of Graefe (US 2017/0212902 A1). 
As to claim 6, the claim is rejected for the same reasons as claim 1 above. Mitchell does not explicitly disclose wherein the method further comprises: determining whether one or more units of data are to be written from memory to storage, the determining being based on one or more flush points within one or more log pipelines; and writing the one or more units of data from memory to storage, based on determining that the one or more units of data are to be written from memory to storage.
However, in the same field of endeavor, Graefe discloses wherein the method further comprises: determining whether one or more units of data are to be written from memory to storage, the determining being based on one or more flush points within one or more log pipelines (Para. 27, “The log archive sets may also be sorted by time in addition to sorting by device and page identifiers. By way of illustration, recovery log set 102 has two log entries listed associated with page "C" on device "2" (the 2-C entries). Depending on the method used to sort recovery log set 102 into log archive set 112, the ordering of these two log entries may be naturally maintained. However, other sorting methods may require timestamps of log entries to be examined to maintain their original ordering so that during restoration, a log entry does not overwrite another log entry that occurred later in time.”. Thus, the determining being based on one or more flush points within one or more log pipelines.); and 
writing the one or more units of data from memory to storage, based on determining that the one or more units of data are to be written from memory to storage (Para. 15, “when a storage media fails, some data stores may load a full backup to a replacement storage media, then loading pages that have been updated since the full backup as from incremental and/or differential backups as appropriate. Next modifications to pages identified in the log archive and recovery log may be performed in series by loading pages from the replacement storage media, modifying the pages in memory, and then re-storing the modified pages on the replacement storage media. As pages may have multiple log entries in the log archive and in the recovery log, depending on how many modifications have occurred since the last backup, individual pages may be loaded and stored multiple times.”. Therefore, the one or more units of data are to be written from memory to storage.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mitchell such that the timestamp data of log entries can be used in the queue of Mitchell to maintain original ordering during restoration as suggested by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to avoid overwriting log entries during restoration for the plurality of log entries of Mitchell based on the timestamp of Graefe (Para. 27). 
As to claim 7, the claim is rejected for the same reasons as claim 6 above. Mitchell does not explicitly disclose wherein the method further comprises determining a minimum flush point for the one or more log pipelines, and wherein the determining whether a unit of data of the one or more units of data is to be written from memory to storage includes determining whether the unit of data has a timestamp that has a predefined relationship with the minimum flush point, wherein the writing the unit of data is performed based on the unit of data having the timestamp that has the predefined relationship with the minimum flush point.
However, in the same field of endeavor, Graefe discloses wherein the method further comprises determining a minimum flush point for the one or more log pipelines, and wherein the determining whether a unit of data of the one or more units of data is to be written from memory to storage includes determining whether the unit of data has a timestamp that has a predefined relationship with the minimum flush point, wherein the writing the unit of data is performed based on the unit of data having the timestamp that has the predefined relationship with the minimum flush point (Para. 27, “The log archive sets may also be sorted by time in addition to sorting by device and page identifiers. By way of illustration, recovery log set 102 has two log entries listed associated with page "C" on device "2" (the 2-C entries). Depending on the method used to sort recovery log set 102 into log archive set 112, the ordering of these two log entries may be naturally maintained. However, other sorting methods may require timestamps of log entries to be examined to maintain their original ordering so that during restoration, a log entry does not overwrite another log entry that occurred later in time”. Thus, the writing the unit of data is performed based on the unit of data having the timestamp that has the predefined relationship with the minimum flush point.). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mitchell such that the timestamp data of log entries can be used in the queue of Mitchell to maintain original ordering during restoration as suggested by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to avoid overwriting log entries during restoration for the plurality of log entries of Mitchell based on the timestamp of Graefe (Para. 27). 

As to claims 9 and 15, the claims are rejected for the same reasons as claims 1 and 12 above. Mitchell does not explicitly disclose wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a first technique to provide a first plurality of sorted records, the first plurality of sorted records including a first plurality of log units; and providing the first plurality of sorted records to a redo operation, the redo operation to be performed in parallel on the first plurality of log units.
However, in the same field of endeavor, Graefe discloses wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a first technique to provide a first plurality of sorted records, the first plurality of sorted records including a first plurality of log units; and providing the first plurality of sorted records to a redo operation, the redo operation to be performed in parallel on the first plurality of log units (Para. 28, “When a media failure is detected and data originally stored on a failed media device begins to be restored to a replacement media, the sets of partially sorted log archive 110 may be used as a pail of the restoration process. In one example, the sets may be pipelined to the restoration process as the restoration process restores the database”. Para. 35, “The sets of log entries may be sorted according to device identifier, page identifier and time. Sorting by device identifier may facilitate restoration of a failed storage media without traversing log entries or functional storage media in the log archive. By way of illustration, if a database stores data on eight different storage media, transactions in the log archive occurring on each of the storage media may be grouped together within the log archive. Thus, if the first storage media fails, a restoration process can quickly find log entries associated with the failed storage media, speeding up restoration of data from a backup.”. Therefore, the first plurality of sorted records is being provided to a redo operation to recover the database objects.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mitchell such that the restoration process of Graefe can be implemented in the environment of Mitchell in order to recover failed data as described by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to reduce problems and failures in log processing system of Mitchell such that log entries can be found quickly associated with the failed storage media which speeding up the restoration process as suggested by Graefe (Para. 35). 

As to claims 10 and 16, the claims are rejected for the same reasons as claims 1 and 12 above. Mitchell does not explicitly disclose wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a second technique to provide a second plurality of sorted records, the second plurality of sorted records including a second plurality of log units; and providing the second plurality of sorted log records to an undo operation, the undo operation to be performed in parallel on the second plurality of log units.
However, in the same field of endeavor, Graefe discloses wherein the method further comprises: determining recovery is to be performed for one or more database objects; sorting, based on determining that recovery is to be performed, a plurality of records read from storage using a second technique to provide a second plurality of sorted records, the second plurality of sorted records including a second plurality of log units; and providing the second plurality of sorted log records to an undo operation, the undo operation to be performed in parallel on the second plurality of log units (Para. 14, “The log entries in recovery log 1040 may describe recent changes made to database 1020, which may be used if something fails (e.g., transaction failure, system failure, media failure) in database 1020, to attempt to restore database 1020 to a state prior to the failure.”. Para. 28, “When a media failure is detected and data originally stored on a failed media device begins to be restored to a replacement media, the sets of partially sorted log archive 110 may be used as a pail of the restoration process. In one example, the sets may be pipelined to the restoration process as the restoration process restores the database”. Para. 35, “The sets of log entries may be sorted according to device identifier, page identifier and time. Sorting by device identifier may facilitate restoration of a failed storage media without traversing log entries or functional storage media in the log archive. By way of illustration, if a database stores data on eight different storage media, transactions in the log archive occurring on each of the storage media may be grouped together within the log archive. Thus, if the first storage media fails, a restoration process can quickly find log entries associated with the failed storage media, speeding up restoration of data from a backup.”. Therefore, the second plurality of sorted log records is being provided to an undo operation to recover the database objects.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mitchell such that the restoration process of Graefe can be implemented in the environment of Mitchell in order to recover failed data as described by Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to reduce problems and failures in log processing system of Mitchell such that log entries can be found quickly associated with the failed storage media which speeding up the restoration process as suggested by Graefe (Para. 35). 
As to claims 11 and 17, the claims are rejected for the same reasons as claims 1 and 12 above. Mitchell does not explicitly disclose wherein the method further comprises: determining whether the contention in writing data to one or more log pipelines is at another prespecified level; and performing a merge operation to reduce a number of log pipelines, based on determining that the contention in writing the data to the one or more log pipelines is at the other prespecified level.
However, in the same field of endeavor, Graefe discloses wherein the method further comprises: determining whether the contention in writing data to one or more log pipelines is at another prespecified level; and performing a merge operation to reduce a number of log pipelines, based on determining that the contention in writing the data to the one or more log pipelines is at the other prespecified level (Para. 18, “if log entries in a recovery log sometimes get moved to a log archive after the recovery log reaches a certain size or after a certain time period, these log entries may be sorted into a sorted set of log entries in the log archive. Sorting the set may be more time efficient than continually sorting log entries into a fully sorted log archive. Thus, the log archive may comprise several sorted sets of log entries.”, where the fully sorted log archive is made by performing the merge operation. Para. 19, “Once a restoration process commences, the independent sets may then be merged or effectively merged into a single sorted log archive. To illustrate, the sorted log archive may only exist as a stream in memory during the restoration process. Thus, the sets of log entries may be pipelined to the restoration process as the restoration process restores pages from the backup. Alternatively, the sets of log entries may be fully sorted into a materialized sorted log archive, which may then be stored and used throughout the restoration process”. Thus, a merge operation is performed to reduce a number of log pipelines, based on determining that the contention in writing the data to the one or more log pipelines is at the other prespecified level ).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mitchell such that the log entries queues can be merged into one single queue by using the merge operation of Graefe. One of the ordinary skills in the art would have motivated to make this modification in order to reduce problems and failures in log processing system of Mitchell such that log entries can be found quickly associated with the failed storage media which speeding up the restoration process as suggested by Graefe (Para. 35). 

6.	Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, as applied above, in view of Waugh (US 10,878,335 B1). 
As to claims 8, 14, and 20, the claims are rejected for the same reasons as claims 1, 12, and 18 above. Mitchell does not explicitly disclose wherein the method further comprises: writing, using a log write engine, log data from one or more log pipelines to storage; automatically determining whether one or more additional log write engines are to be deployed to write the log data from the one or more log pipelines; and deploying the one or more additional log write engines, based on determining that the one or more additional log write engines are to be deployed.
However, in the same field of endeavor, Waugh discloses wherein the method further comprises: writing, using a log write engine, log data from one or more log pipelines to storage; automatically determining whether one or more additional log write engines are to be deployed to write the log data from the one or more log pipelines; and deploying the one or more additional log write engines, based on determining that the one or more additional log write engines are to be deployed (Col. 5 line 37-44, the analysis of a large corpus of text-containing data records using probabilistic data structures may be at least partially parallelized. For example, the volume of log records to be analyzed at a provider network's monitoring/analysis service may be high enough that multiple analysis engines, i.e. log write engines, may be deployed for generating respective instances of the probabilistic data structures corresponding to respective subsets of the log records. Thus, the one or more additional log write engines is deployed, based on determining that the one or more additional log write engines are to be deployed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mitchell such that the log entries of Mitchell can be processed by using multiple log write engines of Waugh (Col. 5 line 37-44). One of the ordinary skills in the art would have motivated to make this modification in order to process large set of log entries within very short time intervals as suggested by Waugh (Col. 3 line 34-45). 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gord (US 6,131,094 A) teaches increasing database transaction log performance by pipelining transaction log buffers.
ZHU et al. (US 2017/0004185 A1) teaches implementing collection-wise processing within a log analytics system.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167